Opinion issued April 6, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00904–CV




JAMES ROBERT WILLIAMS,  Appellant

V.

KWABENA OWUSU, Appellee




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 28799




MEMORANDUM OPINIONAppellant James Robert Williams has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant James Robert Williams did not adequately
respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Alcala.